 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RICHARD LEE BETZ,                                    No. 2:19-cv-00681-MCE-CKD P
12                           Petitioner,
13              v.                                         ORDER AND
14    HUNTER ANGLEA,                                       ORDER TO SHOW CAUSE
15                           Respondent.
16

17             Petitioner is a state prisoner proceeding pro se and in forma pauperis in this federal habeas

18   corpus action filed pursuant to 28 U.S.C. § 2254. On November 25, 2019, the court issued

19   Findings and Recommendations that petitioner’s application for a writ of habeas corpus be

20   dismissed without prejudice as wholly unexhausted. ECF No. 15. Based on petitioner’s request

21   for a stay and abeyance, the court issued further briefing by order dated December 18, 2019. ECF

22   No. 19. In response to petitioner’s supplemental objections to the Findings and

23   Recommendations, respondent filed a request to withdraw the pending motion to dismiss. ECF

24   No. 21.

25             Accordingly, IT IS HEREBY ORDERED that:

26             1. Respondent’s request to withdraw the motion to dismiss is granted. The Clerk of

27                   Court shall terminate the motion to dismiss (ECF No. 12) filed on July 26, 2019.

28             2. The November 25, 2019 Findings and Recommendations (ECF No. 15) are vacated
                                                          1
 1              based on the withdrawal of the motion to dismiss.

 2          3. Respondent is ordered to show cause within 21 days from the date of this order

 3              whether the exhaustion of state court remedies is being expressly waived in this case

 4              pursuant to 28 U.S.C. § 2254(b)(3).

 5   Dated: January 28, 2020
                                                      _____________________________________
 6
                                                      CAROLYN K. DELANEY
 7                                                    UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13   12/betz0681.vacateF&R.docx

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
